              Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 1 of 17



                                 UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
CONAIR CORPORATION,                                                      :
                                                                         :
                                         Plaintiff,                      :   Civil Action No. 1:19-cv-1284
                                                                         :
          v.                                                             :
                                                                         :
CLARK ASSOCIATES, INC., and                                              :
THE WEBSTAURANT STORE,                                                   :
                                                                         :
                                         Defendants.                     :
                                                                         :
- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- X

                                     COMPLAINT AND JURY DEMAND

         Plaintiff Conair Corporation, by and through its undersigned counsel, as and for its

Complaint against Defendants, alleges as follows:

                                                NATURE OF ACTION

         1.        Plaintiff brings this action for trade dress infringement, trademark infringement,

false designation of origin, and unfair competition and dilution under the Lanham Act, 15 U.S.C.

§ 1051 et seq., and corresponding state law.

         2.        Plaintiff is one of the largest consumer products companies in the world. A

recognized leader in consumer and commercial kitchen appliances and cookware, it sells

products in over 120 countries under various well-known and famous brands. These brands

include WARING, the company known for introducing the first blender to American consumers,

and CUISINART, the brand that introduced the home food processor to American consumers.

         3.        Defendants are related companies that offer competing products in the

commercial restaurant industry that have embarked on a campaign to compete unfairly with

Plaintiff in the kitchen appliance and equipment industry by copying and infringing Plaintiff’s


31534/000/2536292.4
             Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 2 of 17



trade dress in its WARING commercial blenders and by using an imitation of Plaintiff’s iconic

CUISINART mark to promote their own products. This attempt to misappropriate the goodwill

and reputation associated with Plaintiff’s trade dress and trademarks creates a likelihood of

confusion about whether Defendants’ products emanate from Plaintiff or are affiliated with or

authorized by Plaintiffs and also dilutes Plaintiff’s famous CUISINART mark.

        4.       Plaintiff brings this action to halt Defendants’ infringing conduct, preserve its

hard-won reputation and goodwill and protect its valuable intellectual property from the

irreparable harm, likelihood of confusion and dilution caused by Defendants’ acts.


                                              PARTIES

        5.       Plaintiff Conair Corporation (“Conair” or “Plaintiff”) is a Delaware corporation

with a principal place of business at 150 Milford Rd., East Windsor, NJ 08520.

        6.       Upon information and belief, Defendant Clark Associates, Inc. (“Clark”) is a

Pennsylvania corporation with a principal place of business at 2205 Old Philadelphia Pike,

Lancaster, PA 17602. Upon information and belief, Clark is the parent company of The

Webstaurant Store and several other companies that manufacture and sell kitchen equipment and

related goods and services to the food service industry.

        7.       Upon information and belief, Defendant The Webstaurant Store (“Webstaurant”)

is a Pennsylvania business entity that is related to Clark, with an address at 2205 Old

Philadelphia Pike, Lancaster, PA 17602. Webstaurant sells kitchen equipment and related goods

online and through other channels.

        8.       Upon information and belief, Defendants have collaborated and acted in concert

with one another to manufacture, market, distribute and sell the infringing products complained


                                                   2
31534/000/2536292.4
             Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 3 of 17



of herein and to infringe and dilute Plaintiff’s marks in the State of New York and throughout the

United States.

                                  JURISDICTION AND VENUE

        9.       This Court has original jurisdiction over the claims arising under the Lanham Act

pursuant to 15 U.S.C. § 1211 and 28 U.S.C. §§ 1331 and 1338. This court has supplemental

jurisdiction over the claims arising under the laws of New York pursuant to 28 U.S.C. § 1367.

        10.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c).

        11.      Personal jurisdiction exists over Defendants who regularly do business in this

State and have committed the infringing acts complained of herein in this State, including

offering goods and services under the infringing marks and trade dress in this State.


                                               FACTS

I.      CONAIR’S BUSINESS AND VALUABLE INTELLECTUAL PROPERTY

                 A.     The History of Conair, the WARING Division and the CUISINART
                        Brand.

        12.      Conair is one of the largest consumer products company in the world and sells

small appliances, personal care products and health and beauty products for both professionals

and consumers. Founded in 1959, it has since expanded to include ten product divisions,

including Waring, Cuisinart, Rusk, Interplak, Scunci and other household names.

        13.      Conair owns the various trademarks, trade dress, copyrights and other intellectual

property used and associated with these businesses and brands. By marketing and promoting

these various brand identifiers in connection with its hugely popular products, Conair has created

a stable of extremely well-known marks and distinctive trade dresses that the public uses to

identify and distinguish Conair’s goods in the marketplace. These include the trade dress of

                                                   3
31534/000/2536292.4
          Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 4 of 17



Waring’s CB Series blenders as described below, and the CUISINART mark and variants (the

“CUISINART Marks”).

                B.     The WARING Division

        14.     Under its Waring division, Conair manufactures culinary appliances and

equipment for the commercial and consumer product markets. The WARING brand began as

early as 1937, when Fred Waring, a popular entertainer at that time, introduced the “Miracle

Mixer,” the first blender in recorded history, to the American public at the National Restaurant

Show. Shortly thereafter, the company was officially renamed Waring Corporation and the

appliance name “Miracle Mixer” was changed to the “Waring Blendor.”

        15.     Over the years, the Waring Blendor increased in popularity, and by the mid-

1950s, the 1,000,000th Waring Blendor was sold. In fact, WARING blenders had become so

renowned by then that Dr. Jonas Salk used one to develop the polio vaccine.

        16.     Over the years, the WARING brand continued to diversify, and by the mid-1980s,

operated as two product divisions — Waring Commercial and Waring Pro. Waring Commercial

manufactures and sells high-performance, large-volume blenders and other food appliances for

the food and restaurant industry. Waring Pro manufactures and sells blenders, juice extractors,

waffle makers and many other products for home consumer use. Blenders, however, have

remained a mainstay of the WARING brand product line.

        17.     Conair acquired the Waring Corporation in 1998 and continued to expand the

household and commercial products offerings under the WARING brand, which has maintained

dominance in the kitchen products industry for over 75 years.




                                                4
31534/000/2536292.4
          Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 5 of 17



        18.     Among the iconic products in the Waring Commercial line is a series of heavy-

duty stainless steel blenders used to mix soups, sauces, smoothies and for food blending for a

variety of food products. Introduced in 1966, these CB15 Series blenders have a distinctive look

and trade dress that is recognizable by consumers in the food and restaurant industry, as well as

other industries, and designates Conair as the source of those goods (the “Waring Blender Trade

Dress”). The key identifying features of the Waring Blender Trade Dress consist of sculpted

indentations running vertically down the front and back of the main container; tubular dual

stainless handles affixed to the side of the container, with an asymmetrical arcuate shape; and a

gray and black base with a uniquely shaped four prong black jar pad in which the prongs are

each comprised of a sloping triangular shape, akin to claws grabbing the bottom of the blender.

The overall look of these features is of a highly sculpted, architectural design that serves to alert

consumers as to the source of the blenders. An image of one of the Waring CB Series products

and its associated trade dress is shown below:




                                                  5
31534/000/2536292.4
          Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 6 of 17



        19.     Conair’s Waring Blender Trade Dress appears on its product and images of

blenders bearing the Waring Blender Trade Dress are regularly featured on the product

packaging and in Conair’s advertising and promotional materials, including brochures, catalogs

and sell sheets.

        20.     The Waring CB Series blenders are sold online and through various retail chains,

as well as cash and carry dealers, catalogs and other channels.

        21.     Conair maintains a website in which it advertising its Waring products, including

products bearing the Waring Blender Trade Dress at www.waringcommercialproducts.com,

These blenders are also promoted at major trade shows and industry exhibitions, such as the

NAFEM Show, the National Restaurant Associations Show and the International Hotel &

Restaurant Show among others.

        22.     Conair’s gross sales of blenders bearing Waring Blender Trade Dress are over $25

million over the past five years.

        23.     By virtue of this extensive sales, promotion and use, the Waring Blender Trade

Dress has become widely known to the consuming public of the U.S., has acquired significant

secondary meaning, and represents goodwill of enormous value to Plaintiff.

        24.     The Waring Blender Trade Dress is not functional, as it serves no utilitarian or

aesthetically functional purpose, and its protection does not put competitors at any non-

reputation related disadvantage. Defendants and other competitors have countless other options

at their disposal in how to display and market their blender products.




                                                 6
31534/000/2536292.4
          Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 7 of 17



C.      Plaintiff’s Famous CUISINART Marks and Brand

        25.     Under its Cuisinart division, Conair sells kitchen products such as cookware,

kitchen utensils and kitchen appliances, including its iconic electric food processor, to consumers

and professionals. The CUISINART brand began in the 1973 when Carl Sontheimer, a retired

MIT-trained physicist and accomplished cook, unveiled the food processor – a revolutionary

kitchen appliance – to the U.S. market.

        26.     By the late 1970s, the CUISINART food processor business had exploded, as

sales soared from a few food processors a month to hundreds a month, due in part to the

widespread use of the CUISINART brand food processor by culinary authorities such as James

Beard, Julia Child, Craig Claiborne, Jacques Pepin and Helen McCully. By 1977, sales of

CUISINART brand products reached $50 million, and by the time the CUISINART brand was

acquired by Conair in 1989, it was a premier housewares brand.

        27.     Conair has continued to expand the product line under the CUISINART brand to

the present day, and, in addition to the iconic food processor, the CUISINART line of products

now includes coffee makers, cookware, kitchen utensils and gadgets, cookware, dinnerware,

glassware, cutlery and related goods. Today, the CUISINART brand is a market leader in

kitchen appliances and cookware and one of the most recognized and respected brands in small

kitchen appliances and cookware in the world.

        28.     Conair’s highly regarded CUISINART branded products are sold in retail stores

and online throughout the U.S. and abroad.

        29.     Conair extensively advertises and promotes is products and services in connection

with the CUISINART Marks. For instance, Conair maintains a dedicated website for the

CUISINART brand, at www.cuisinart.com. (the “Cuisinart Website”). The CUISINART Marks

                                                 7
31534/000/2536292.4
          Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 8 of 17



appear prominently on the Cuisinart Website through which countless consumers shop for and

purchase Plaintiff’s products. Each page of the Cuisinart Website prominently features the

CUISINART Marks to reinforce the connection between the brand and its products. Plaintiff

also has an established presence on Facebook, Twitter and YouTube for the CUISINART Marks

and brand.

        30.     Plaintiff’s marketing materials, brochures, catalogs, coupons and sell sheets

likewise feature the CUISINART Marks. Plaintiff advertises across all important media –

television, radio and print – and invariably emphasizes the CUISINART Marks in those

advertisements.

        31.     Plaintiff has garnered extensive publicity and positive reviews in print and other

media for its products sold in connection with the CUISINART Marks. Magazines and

newspapers have featured stories on Plaintiff, its products and services, and its famous

CUISINART brand. This press coverage regularly mentions or display the CUISINART Marks.

        32.     Plaintiff has received numerous industry accolades and awards for its

CUISINART brand. In fact, several times CUISINART branded products have been awarded

The Chicago Athenaeum Good Design Award, a prestigious award for the most innovative and

cutting-edge industrial, product and graphic designs produced around the world. For instance, in

2017, Conair received this coveted award for its CUISINART cold brew coffeemaker as well as

its slicer, shredder and spiralizer product. In 2016, two CUISINART products, the steamer and

frozen dessert maker, also received this award. The CUISINART expresso/coffee machine won

this award in 2015 and the CUISINART steam and convection oven won in 2014.

        33.     Plaintiff’s advertising and promotional campaigns for the CUISINART brand

have also garnered industry accolades. In 2014, Plaintiff was awarded the Gold LACP Spotlight

                                                 8
31534/000/2536292.4
          Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 9 of 17



Award for Cuisinart’s Digital and mobile Bridal Marketing Hub. In 2012, Plaintiff garnered the

Platinum MarCom Award and Silver LACP Spotlight Award for its Cuisinart IPad application.

More recently, in 2018, Plaintiff received recognition for its Cuisinart Recipe RoadTrip Contest

by receiving an AVA Gold award in the digital marketing and social campaign category, and the

Cuisinart Marketing Department won awards, including Cynopsis Media’s Top Women in

Digital as well as Consumer Goods Technology’s Visionary Award.

        34.     Sales under the CUISINART brand have averaged more than $600 million

annually over the past five years.

        35.     By virtue of this extensive usage in connection with so many highly regarded

products and services, the CUISINART Marks are widely known to the general consuming

public of the U.S., are famous and represent goodwill of enormous value to Plaintiff.

        36.     The CUISINART Marks are a household name among general consumers and the

trade alike.

        37.     Plaintiff owns numerous U.S. federal trademark registrations for the CUISINART

Marks, including without limitation those shown on Exhibit A hereto. Registration Nos.

3761310, 3958734, 3651099, 1183520, 2925947, 3101863, 1048883, 3486387, 1831908,

2270641, 2313580, 2537394, 2765776, 3178566, 3286911, 3587789, 3345515, 3673593,

3599455, 3845912, 4154956, 3137151, 3764960, 3356861, 4097038, 4154957, 4109328,

4210729 are incontestable.

        38.     As a result of the long and continuous use, promotion and advertisement of the

CUISINART Marks and CUISINART brand, as well as the extensive coverage in the media as

well as industry recognition, the CUISINART Marks have developed widespread fame and



                                                9
31534/000/2536292.4
          Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 10 of 17



consumer recognition, long prior to the acts of Defendants complained of herein. The

CUISINART Marks have become icons of modern commerce and function as unique source

identifiers for Plaintiff.

II.     Defendants’ Infringing Conduct

        39.     Upon information and belief, Defendants operate a number of companies that sell

equipment, supplies and services to the food service industry.

        40.     Defendants market their products to the same class of consumers to whom

Plaintiff’s products are marketed and they are sold through the same sales channels.

        41.     In particular, Defendants distribute kitchen products and appliances through

Webstaurant, which operates a website at www.webstaurantstore.com (the “Webstaurant Store

Website”)

        42.     Defendants also manufacture and sell their own products under various brand

names, including, in particular, AVAMIX, which is used by Defendants in connection with a line

of commercial blenders. Upon information and belief, AVAMIX blenders are sold through the

Webstaurant Store Website and other retail channels.

        43.     In addition to the Webstaurant Store Website, Defendants maintain websites at

clarkassociatesinc.biz and therestaurantstore.com, which Defendants also use to advertise and

promote their products.

        44.     Recently, Defendants decided to expand their product offerings by introducing

commercial blenders in stainless steel that copy the Waring Blender Trade Dress. They are also

using a slavish imitation of the CUISINART Marks to advertise their products and drive

consumers to their websites.


                                                10
31534/000/2536292.4
         Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 11 of 17



        45.     An example of Defendants’ infringing AVAMIX blender that copies several

features of the Waring Blender Trade Dress is shown below:




        46.     Defendants’ blender shown above infringes the Waring Blender Trade Dress by

copying the key features of Waring Blender Trade Dress, including the distinctive sculpted

indentations on the container, the two uniquely shaped handles and the black and gray base and

4-prong black jar pad bearing the same shaped prongs. These similarities cannot be the result of

happenstance and clearly derive from intentional copying.

        47.     In a further effort to steal Plaintiff’s goodwill and ride on its coattails, Defendants

have used the mark QUISINART -- the phonetic equivalent of CUISINART -- in advertising to

promote their retail services and direct traffic to their Webstaurant Store Website and competing

products.

        48.     An example of Defendants’ use of QUISINART is shown below.




                                                  11
31534/000/2536292.4
             Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 12 of 17




        49.      Notably, the food processor shown in the image is not a CUISINART product, but

a rival product from a competitor, KitchenAid, that Defendants sell. Defendants do not sell

CUISINART-brand food processors.

        50.      Upon information and belief, Defendants used these ads to promote their retail

services, manipulate search engine results and thus direct customers searching for genuine

CUISINART products to Defendants’ competing products.

        51.      Defendants’ use of the Waring Blender Trade Dress and CUISINART Marks is

deliberately designed to deceive consumers into believing that Defendants are associated with

Plaintiff.

        52.      Upon information and belief, Defendants’ acts described above were knowing,

intentional and willful and committed with knowledge of and disregard for Plaintiff’s rights and

specifically designed to misappropriate the goodwill of the Waring Blender Trade Dress and

CUISINART Marks.




                                                 12
31534/000/2536292.4
           Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 13 of 17



          53.   Defendant’s calculated imitation and infringement of the Waring Blender Trade

Dress and the CUISINART Marks is likely to cause confusion, mistake and deception among the

consuming public and cause consumers to believe that the Defendants’ goods originate from, are

associated with or are authorized by Plaintiff or that Plaintiff sponsors, owns, endorses, approves

or otherwise is commercially involved with or related to Defendants’ business and/or that

Defendants’ goods and services are form the same source as Plaintiff, all to the damage and

detriment of Plaintiff’s reputation, goodwill and sales.

          54.   Further, Defendants’ use of the QUISINART designation is likely to dilute the

famous CUISINART Marks by blurring the distinctive character of those marks, all to the

damage and detriment of Plaintiff.

          55.   Upon information and belief, Defendants commenced their infringing conduct

many years after Plaintiff established rights in the Waring Blender Trade Dress and long after

said trade dress had acquired significant goodwill and secondary meaning among the consuming

public.

          56.   Upon information and belief, Defendants commenced their infringing conduct

many years after Conair established rights in the CUISINART Marks and long after said marks

became famous among the consuming public.

          57.   Upon information and belief, by virtue of its unlawful conduct, Defendants have

made or will make substantial profits and gains to which they are not in law or equity entitled.

          58.   As a result of Defendants’ actions, Plaintiff has been damaged in an amount to be

determined at trial.




                                                 13
31534/000/2536292.4
          Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 14 of 17



         59.     Defendants’ unlawful activities result in irreparable harm and injury to Plaintiff.

Plaintiff has no adequate remedy at law.

                                FIRST CLAIM FOR RELIEF
               (Federal Trademark Infringement in Violation of 15 U.S.C. §1114(1))

         60.     Plaintiff repeats and reincorporates the allegations contained in Paragraphs 1

through 59 above as if fully set forth herein.

         61.     Defendants’ use of the QUISINART designation as described above constitutes

infringement of Plaintiff’s registered CUISINART Marks in violation of section 32 of the

Lanham Act, 15 U.S.C. §1114(1).

                          SECOND CLAIM FOR RELIEF
  (Federal Trademark and Trade Dress Infringement, False Designations of Origin, and
                Unfair Competition in Violation of 15 U.S.C. §1125(a))

         62.     Plaintiff repeats and reincorporates the allegations contained in Paragraphs 1

through 59 above as if fully set forth herein.

         63.     Defendants’ activities as described above, including its use of the QUISINART

designation and its sale of the AVAMIX blenders that copy the Waring Blender Trade Dress,

constitute trademark infringement, trade dress infringement, false designations of origin and

unfair competition in violation of section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1)(A).

                                  THIRD CLAIM FOR RELIEF
                           (Dilution In Violation of 15 U.S.C. §1125(C)

         64.     Plaintiff repeats and reincorporates the allegations contained in Paragraphs 1

through 59 above as if fully set forth herein.

         65.     Plaintiff’s CUISINART Marks are distinctive and famous, and enjoyed such

distinctiveness and fame long prior to Defendants’ use of the QUISINART mark as described

above.

                                                  14
31534/000/2536292.4
         Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 15 of 17



        66.     Defendants’ use of the QUISINART designation as described above constitutes

dilution of the CUISINART Marks by blurring in violation of 15 U.S.C. §1125(c).

                               FOURTH CLAIM FOR RELIEF
                              (Common Law Unfair Competition)

        67.     Plaintiff repeats and reincorporates the allegations contained in Paragraphs 1

through 59 above as if fully set forth herein.

        68.     Defendants’ activities as described above, including its use of the QUISINART

designation and its sale of the AVAMIX blenders that copy the Waring Blender Trade Dress,

constitute unfair competition under the law of the State of New York.

                                 FIFTH CLAIM FOR RELIEF
                              (New York General Business, §360-l)

        69.     Plaintiff repeats and reincorporates the allegations contained in Paragraphs 1

through 59 above as if fully set forth herein.

        70.     Defendants’ use of the QUISINART designation as described above causes a

likelihood of dilution of the distinctive quality of Plaintiff’s CUISINART Marks, in violation of

New York General Business Law § 360-l.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        1.      That Defendants and all those persons or entities in active concert or participation

with them who receive actual notice of the injunctive order, be preliminarily and permanently

enjoined, from:

               A.     Using, advertising, promoting, displaying, or exploiting in any manner,
        the Waring Blender Trade Dress, the CUISINART Marks or any other trade dress or
        marks confusingly similar to, or likely to dilute, the Waring Blender Trade Dress or


                                                 15
31534/000/2536292.4
         Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 16 of 17



        CUISINART Marks, including without limitation the QUISINART mark, in connection
        with any goods or services;

               B.      Committing any other acts calculated or likely to cause the public to
        believe that Defendants or their goods or services are in any way connected, affiliated or
        associated with Plaintiff; and/or

                C.     Competing unfairly with Plaintiff in any other way.

        2.      Pursuant to 15 U.S.C. § 1118, that Defendants deliver to Plaintiff for

destruction all material (including, without limitation, all products, catalogs, advertisements,

promotional materials, brochures, signs, displays, stationary and business cards), within their

possession, custody or control, either directly or indirectly, that bears the Waring Blender Trade

Dress, the CUISINART Marks or any other marks or trade dress confusingly similar thereto,

including, without limitation the QUISINART designation.

        3.      Pursuant to 15 U.S.C. § 1116(a), that Defendants be directed to file with the Court

and serve upon Plaintiff, within thirty (30) days after entry of final judgment, a report in writing

and under oath setting forth in detail the manner and form by which they have complied with the

provisions set forth in paragraphs 1 and 2 above;

        4.      Pursuant to 15 U.S.C. § 1117(a) and the common law of unfair competition, that

Defendants be directed to account to Plaintiff for all gains, profits and advantages derived from

Defendants’ wrongful acts and pay to Plaintiff all damages suffered by Plaintiff as a result of

Defendant’s unlawful conduct;

        5.      Pursuant to 15 U.S.C. § 1117(a), that Plaintiff recover from Defendants three

times the amount of Defendants’ profits or any damages sustained by Plaintiff, together with

interest on such amount and the costs of this action;




                                                 16
31534/000/2536292.4
         Case 1:19-cv-01284-DLC Document 1 Filed 02/11/19 Page 17 of 17



        71.     Pursuant to 15 U.S.C. § 1117(a), that Plaintiff recover from Defendants Plaintiff’s

attorneys’ fees and costs in this action; and

        72.     That Plaintiff have such other and further relief as the Court deems just, equitable

and proper.

Dated: February 11, 2019
       New York, New York

                                                Respectfully submitted,

                                                COWAN, LIEBOWITZ & LATMAN, P.C.


                                                         /Meichelle R. MacGregor/
                                                Meichelle R. MacGregor(mrm@cll.com)
                                                Richard S. Mandel (rsm@cll.com)
                                                114 West 47th Street
                                                New York, New York 10036
                                                (212) 790-9200

                                                Attorneys for Plaintiff Conair Corporation




                                                 17
31534/000/2536292.4
